ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Premier Group                              )      ASBCA No. 58263
                                           )
Under Contract No. W9124B-12-P-0429        )

APPEARANCE FOR THE APPELLANT:
                         '•
                                                  Cynthia Malyszek, Esq.
                                                   Malyszek & Malyszek
                                                   Westlake Village, CA

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Ildiko E. Szentkiralyi, JA
                                                   Trial Attorney

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 October 2014



                                                                 S, JR.
                                               Administrati e l dge
                                               Armed Service Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58263, Appeal of Premier
Group, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals